DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 28 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2022.
Applicant’s election of species A in the reply filed on 09/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 21 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of copending Application No. 16/571,565, as shown below.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because all applications claim a printed circuit board with a heat-release layer between insulation layers.  Present claim 21 is similar to claim 21 of copending Application No. 16/571,565.

Application # 16/571,565
Application # 17/397,259
21. An electronic component assembly comprising: an electronic component comprising a pad, the pad comprising a longitudinal pad length and a latitudinal pad width; and a conductive pillar coupled to the pad, the conductive pillar comprising a longitudinal pillar length and a latitudinal pillar width, wherein: the latitudinal pillar width is less than the longitudinal pillar length; the latitudinal pad width is different from the latitudinal pillar width by a first amount; the longitudinal pad length is different from the longitudinal pillar length by a second amount that is different from the first amount; and an end surface of the conductive pillar is covered with reflowed solder while a majority of a lateral side of the conductive pillar is free of solder.
21. An electronic component assembly comprising: an electronic component comprising a pad, the pad comprising a longitudinal pad length and a latitudinal pad width; and a conductive pillar coupled to the pad, the conductive pillar comprising a longitudinal pillar length and a latitudinal pillar width, wherein: the latitudinal pillar width is less than the longitudinal pillar length; the latitudinal pad width is different from the latitudinal pillar width; the longitudinal pad length is different from the longitudinal pillar length; and a majority of a lateral side of the conductive pillar is free of solder.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 states, “the electronic component comprises a chip that comprises a bond-pad and a metallization structure electrically coupled to the bond-pad”.  It is unclear if the “metallization structure” is part of the chip itself or generally part of the component.  Upon inspection of the disclosure, the reference towards “metallization” is only used with respect to the unelected species D seen in figure 8-9 and further discussed in [0069] of the disclosure with respect to Figures 8-9, and pertaining to a conductive pattern on the chip itself.  Therefore claim 25, which references the metallization, would then be included in the non-elected species D and subsequently withdrawn from the elected invention with respect to species B.  However Figure 5 of the instant application also shows a type of metallization on the substrate 100, at callouts 104, 546, 544, but are not referenced as “metallization” in the specification.  For now, the Office shall interpret Claim 25 with respect to Figure 5, however clarification is requested in order to clarify the intention of claim 25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21, 22, 24, 25, 27 and 30 – 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ogura (US 2002/0052065 A1).
Regarding Claim 21, Ogura discloses an electronic component assembly (Fig 1-6) comprising: an electronic component (10 or 32) comprising a pad (14 or 36), the pad (14 or 36) comprising a longitudinal pad length (annotated “LONGITUDINAL PAD LENGTH”) and a latitudinal pad width (annotated “LATITUDINAL  PAD WIDTH”); and a conductive pillar (22) coupled to the pad, the conductive pillar (22; [0043-0050]) comprising a longitudinal pillar length (annotated “LONGITUDINAL  PILLAR LENGTH”) and a latitudinal pillar width (annotated “LATITUDINAL  PILLAR WIDTH”), wherein: the latitudinal pillar width (annotated “LATITUDINAL  PILLAR WIDTH”) is less than (see Fig 1J, 2, 3, 4 where the pillar width is less than the pillar length) the longitudinal pillar length (annotated “LONGITUDINAL  PILLAR LENGTH”); the latitudinal pad width (annotated “LATITUDINAL  PAD WIDTH”) is different (see Fig 1J, 2, 3, 4 showing the pad width is greater than the pillar width) from the latitudinal pillar width (annotated “LATITUDINAL  PILLAR WIDTH”); the longitudinal pad length (annotated “LONGITUDINAL PAD LENGTH”) is different (see Fig 1J, 2, 3, 4 showing the pad length is greater than the pillar length) from the longitudinal pillar length (annotated “LONGITUDINAL  PILLAR LENGTH”); and a majority of a lateral side of the conductive pillar (22) is free of solder (26; [0049,0056]; see Fig 1J, 2, 3, 4 showing that a majority of the sides of pillars are free of solder).

    PNG
    media_image1.png
    874
    968
    media_image1.png
    Greyscale

Annotated Figure 2A from Ogura (US 2002/0052065 A1)
2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) 

Regarding Claim 22, Ogura further discloses the electronic component assembly (Fig 1-6) of claim 21, wherein an end surface (surface of 25 closest to 26) of the conductive pillar (22) is covered with (reflowed) solder (26; [0049,0056]; “softened and molten”) while the lateral side of the conductive pillar (22) is substantially free (see  Fig 2B showing that the lateral sides of 22 are substantially free of solder) of solder (26).
Claim 22 states a “reflowed” but “reflowed” does not represent product structure but only refers to the process by which the solder is formed.  Thus Claim 22 is a product claim that recites a process step(s) of reflowing and is thus treated as a product-by-process claim.

Regarding Claim 24, Ogura further discloses the electronic component assembly (Fig 1-6) of claim 21, wherein the electronic component (10) comprises a chip ([0045-0049]), and the pad (14; [0045-0049]) comprises a bond-pad (14; as seen by Fig 1-6, the pad 14 is bonded by solder) of the chip (14).

Regarding Claim 25, Ogura further discloses the electronic component assembly (Fig 1-6) of claim 21, wherein: the electronic component (32) comprises a chip (10) that comprises a bond-pad (14) and a metallization structure (34; [0054]; “metal wiring”) electrically coupled (Abstract, [0015,0017,0043,0051-0056]) to the bond-pad (14); and the pad (36) comprises a terminal ([0055]; such as seen at 34A) of the metallization structure (34) laterally displaced (for example 34 and 34A are shown at different lateral locations with respect to a particular bond pad 14) from the bond-pad (14).

Regarding Claim 27, Ogura further discloses the electronic component assembly (Fig 1-6) of claim 21, wherein: the electronic component (10) comprises a second pad (annotated “SECOND PAD”) that is latitudinally adjacent to the pad (14); and the latitudinal pad width (annotated “LATITUDINAL  PAD WIDTH”) is greater than a latitudinal distance (see Fig 2A where the SECOND PAD is spaced very close to the adjacent pad) between the pad (14) and the second pad (annotated “SECOND PAD”).

Regarding Claim 30, Ogura discloses an electronic component assembly (Fig 1-6) comprising: an electronic component (10 or 32) comprising a pad (14 or 36), the pad (14) comprising a first pad side (e.g. lower surface of 14 in Fig 2, surface of 14 closest to 22) facing away from the electronic component (10), the first pad side comprising an exposed area (see Fig 1J showing 14 is exposed towards 22) having a longitudinal pad length (annotated “LONGITUDINAL PAD LENGTH”) and a latitudinal pad width (annotated “LATITUDINAL  PAD WIDTH”); and a conductive pillar (22; [0043-0050]) coupled to the pad, the conductive pillar (22) comprising a longitudinal pillar length (annotated “LONGITUDINAL  PILLAR LENGTH”) and a latitudinal pillar width (annotated “LATITUDINAL  PILLAR WIDTH”), wherein: the latitudinal pillar width (annotated “LATITUDINAL  PILLAR WIDTH”) is less than (see Fig 1J, 2, 3, 4 where the pillar width is less than the pillar length) the longitudinal pillar length (annotated “LONGITUDINAL  PILLAR LENGTH”); the latitudinal pad width (annotated “LATITUDINAL  PAD WIDTH”) is different from (see Fig 1J, 2, 3, 4 showing the pad width is greater than the pillar width) the latitudinal pillar width (annotated “LATITUDINAL  PILLAR WIDTH”); the longitudinal pad length (annotated “LONGITUDINAL PAD LENGTH”) is different from (see Fig 1J, 2, 3, 4 showing the pad length is greater than the pillar length) the longitudinal pillar length (annotated “LONGITUDINAL  PILLAR LENGTH”); and a majority of a lateral side of the conductive pillar (22) is free of solder (26; [0049,0056]; see Fig 1J, 2, 3, 4 showing that a majority of the sides of pillars are free of solder).

Regarding Claim 31, Ogura further discloses the electronic component assembly (Fig 1-6) of claim 30, wherein an end surface (surface of 22 closest to 26) of the conductive pillar (22) is covered with (reflowed) solder (26; [0049,0056]; “softened and molten”) while the lateral side of the conductive pillar (22) is substantially free (see  Fig 2B showing that the lateral sides of 22 are substantially free of solder) of solder (26).
Claim 31 states a “reflowed” but “reflowed” does not represent product structure but only refers to the process by which the solder is formed.  Thus Claim 31 is a product claim that recites a process step(s) of reflowing and is thus treated as a product-by-process claim.


Regarding Claim 32, Ogura further discloses the electronic component assembly (Fig 1-6) of claim 30, wherein the electronic component (10) comprises a chip ([0045-0049]), and the pad (14; [0045-0049]) comprises a bond-pad (14; as seen by Fig 1-6, the pad 14 is bonded by solder) of the chip (14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogura (US 2002/0052065 A1) as applied to claims 21and 30 above, and further in view of Tung (US 6,578,754 B1).

Regarding Claim 23, Ogura discloses the limitations of the preceding claim.
Ogura further discloses the electronic component assembly (Fig 1-6) of claim 21 wherein the conductive pillar (22) comprises a solder (26) capped pillar.
Ogura does not explicitly disclose a copper pillar.
Tung teaches of an electronic component assembly (Fig 1-2) wherein a conductive pillar (16a) comprises a solder (Column4, lines 13-40; “solder”) capped copper (Column4, lines 13-40; “pillar…copper”) pillar.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have an assembly as disclosed by Ogura, comprising a copper pillar as taught by Tung, in order to allow a finer pitch, allow a process of electroplating, and provide a material that allows an electrical connection (Tung, Column 2, lines 18-50, Column 3, lines 19-37, Column 4, lines 13-65).

Regarding Claim 33, Ogura discloses the limitations of the preceding claim.
Ogura further discloses the electronic component assembly (Fig 1-6) of claim 30. wherein the conductive pillar (22) comprises a solder (26) capped pillar.
Ogura does not explicitly disclose a copper pillar.
Tung teaches of an electronic component assembly (Fig 1-2) wherein a conductive pillar (16a) comprises a solder (Column4, lines 13-40; “solder”) capped copper (Column4, lines 13-40; “pillar…copper”) pillar.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have an assembly as disclosed by Ogura, comprising a copper pillar as taught by Tung, in order to allow a finer pitch, allow a process of electroplating, and provide a material that allows an electrical connection (Tung, Column 2, lines 18-50, Column 3, lines 19-37, Column 4, lines 13-65).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogura (US 2002/0052065 A1) as applied to claim 21 above, and further in view of Pendse (US 2008/009886 A1).

Regarding Claim 26, Ogura discloses the limitations of the preceding claim and Ogura further discloses the electronic component assembly (Fig 1-6) of claim 21, wherein the conductive pillar (22) is one of a plurality of conductive pillars (22) arranged in a configuration.
Ogura does not explicitly disclose a staggered configuration.
Pendse teaches of an electronic component assembly (Fig 7A), wherein the conductive pads (78,74) is one of a plurality of conductive pads (78,74) arranged in a staggered configuration (see Fig 7A showing a staggered pattern).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have an assembly as disclosed by Ogura, comprising a staggered configuration as taught by Pendse, in order to allow pads to be formed closer together (Pendse, [0054]; “all of the pads may be formed more closely by staggering the pads in the inner row with the signal pads in the outer row”) as this would increase the density of connections and improve the overall assembly, such that the conductive pillar (as already taught by Ogura) interfacing with the conductive pads would be arranged in a staggered configuration.


Claims 34, 35, 37 – 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogura (US 2002/0052065 A1) in view of Shizuki (US 5,914,536).

Regarding Claim 34, Ogura discloses an electronic component assembly (Fig 1-6) comprising: an electronic component (10 or 32) comprising: a first conductor (14 or 36) on a first side (e.g. side of 10 towards 26) of the electronic component (10); a first surface area (e.g. overall pad area of 14 towards 26) of the first conductor (14), where the first surface area (pad area) comprises a first longitudinal length (annotated “LONGITUDINAL PAD LENGTH”) and a first latitudinal width (annotated “LATITUDINAL  PAD WIDTH”); and a conductive pillar (22; [0043-0050]) coupled to the first surface area (pad area of 14), the conductive pillar (22) comprising a longitudinal pillar length (annotated “LONGITUDINAL  PILLAR LENGTH”) and a latitudinal pillar width (annotated “LATITUDINAL  PILLAR WIDTH”), wherein: the latitudinal pillar width (annotated “LATITUDINAL  PILLAR WIDTH”) is less than the longitudinal pillar length (annotated “LONGITUDINAL  PILLAR LENGTH”); the first latitudinal width is different from the latitudinal pillar width; the first longitudinal length is different from the longitudinal pillar length; and a majority of a lateral side of the conductive pillar is free of solder.
Ogura does not explicitly disclose a non-conductive material surrounding the first conductor such that a first surface area of the first conductor is exposed from the non-conductive material.
Shizuki teaches of an electronic component assembly (Fig 1) comprising: an electronic component (11) comprising: a first conductor (12) on a first side (side of 11 towards 13) of the electronic component (11); a non-conductive material (17) surrounding the first conductor (12) such that a first surface area (overall pad area of 12 towards 13) of the first conductor (12) is exposed from the non-conductive material (17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have an assembly as disclosed by Ogura, comprising a non-conductive material surrounding the first conductor such that a first surface area of the first conductor is exposed from the non-conductive material as taught by Shizuki, in order to allow easier inspection of connection portions, allow for visual inspection, allow for optical inspections, and allow for a high connection strength (Shizuki, Column 1, lines 31-67, Column 7, lines 4-25).

Regarding Claim 35, Ogura in view of Shizuki teaches the limitations of the preceding claim.
Ogura further discloses the electronic component assembly (Fig 1-6) of claim 34, wherein the conductive pillar (22) is (plated ([0093]; “plating”)) directly (see Fig 1A-1E) on the first surface area (surface of 14 towards 26).
Claim 35 states a “plated” but “plated” does not represent product structure but only refers to the process by which the solder is formed.  Thus Claim 35 is a product claim that recites a process step(s) of plating and is thus treated as a product-by-process claim.

Regarding Claim 37, Ogura further discloses the electronic component assembly (Fig 1-6) of claim 34, wherein: the electronic component (10) comprises a second conductor (annotated “SECOND PAD”) that is latitudinally adjacent to the first conductor (14); and the first latitudinal width (annotated “LATITUDINAL  PAD WIDTH”) is greater than a latitudinal distance (see Fig 2A where the SECOND PAD is spaced very close to the adjacent pad) between the first conductor (14) and the second conductor (annotated “SECOND PAD”).

Regarding Claim 38, Ogura in view of Shizuki teaches the limitations of the preceding claim and Shizuki further teaches the electronic component assembly (Fig 1) of claim 34, wherein no portion of the first conductor (12) protrudes from the non-conductive material (17).

Regarding Claim 39, Ogura further discloses the electronic component assembly (Fig 1-6) of claim 34, wherein the first surface area (overall pad area of 14 towards 26) of the first conductor (14) corresponds to an entirety of a first side (overall pad side of 14 towards 26) of the first conductor (14).

Regarding Claim 40, Ogura further discloses the electronic component assembly (Fig 1-6) of claim 34, comprising a dielectric material (38) that contacts and laterally surrounds an entirety of the conductive pillar (22), and contacts the first surface area (overall pad area of 14 towards 26).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogura (US 2002/0052065 A1) in view of Shizuki (US 5,914,536) as applied to clam 34 above and further in view of Pendse (US 2008/009886 A1).

Regarding Claim 36, Ogura in view of Shizuki teaches the limitations of the preceding claim.
Ogura further discloses the electronic component assembly (Fig 1-6) of claim 34, wherein the conductive pillar (22) is one of a plurality of conductive pillars (22) arranged in a configuration.
Ogura does not explicitly disclose a staggered configuration.
Pendse teaches of an electronic component assembly (Fig 7A), wherein the conductive pads (78,74) is one of a plurality of conductive pads (78,74) arranged in a staggered configuration (see Fig 7A showing a staggered pattern).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have an assembly as taught by Ogura in view of Shizuki, comprising a staggered configuration as taught by Pendse, in order to allow pads to be formed closer together (Pendse, [0054]; “all of the pads may be formed more closely by staggering the pads in the inner row with the signal pads in the outer row”) as this would increase the density of connections and improve the overall assembly, such that the conductive pillar (22) interfacing with the conductive pads would be arranged in a staggered configuration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896